Waite, J.
The question in this case depends upon the settlement of Anson Francis, the husband of one of the pan* *194pers, and the father of the other. Was it in Hartford of Bloomfield? It is agreed, that he removed from Hartford, in 1826, to a place within the present limits of the town of Bloomfield, and continued to reside there, until the year 1833. Had Bloomfield been a town, during all that period, there could be no question but that he would have acquired a settlement, under the statute conferring it, by a residence of six years.
1. But it is insisted, that as Bloomfield was not incorporated until 1835, there has been no six years’ residence in that town ; and that the residence prior to the incorporation, cannot be annexed to the subsequent residence so as to make the term of six years required by the statute.
But the contrary doctrine was virtually settled, by this court, in the case of Vernon v. East-Hartford, 3 Conn. Rep. 475. It was there held, that a residence of six years, within the limits of a town, prior to the incorporation, conferred a settlement in that town. Hence, if Francis had a residence of six years within the limits of Bloomfield, before it was incorporated, he would have his settlement in that town. And it would seem to follow, that if the six years’ residence was partly before and partly subsequent to the incorporation, the effect would be the same. And this, we believe, is the practical construction uniformly given to our laws in relation to the settlement of paupers.
2. But it is further claimed, that as the act incorporating the town of Bloomfield provides, that the poor who have acquired a settlement in the town of Windsor, by birth or residence, within the limits of Bloomfield, should be deemed inhabitants of Bloomfield, and be maintained accordingly, and is silent as to those persons who were not then poor, the latter must be deemed inhabitants of Windsor. But it is our opinion no such inference can fairly be drawn. There is nothing in the act indicating any such intention on the part of the legislature. The construction of the act ought to be the same, so far as this question is concerned, as if it had been entirely silent upon the subject of paupers.
Upon the facts stated in the case, our opinion is, that Francis had his settlement in the town of Bloomfield, and not in Hartford; and that judgment be rendered for the defendants.
*195In this opinion the other Judges concurred, except Williams, Ch. J., who gave no opinion, being interested as an inhabitant of the town of Hartford.
Judgment for defendants.